      Case 3:18-cv-02791-L Document 18 Filed 01/07/19              Page 1 of 2 PageID 143


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

SAMEER SYED, individually and on behalf of all
others similarly situated,

                        Plaintiff(s),                  CIVIL ACTION NO. 3:18-CV-2791
vs.

BETO FOR TEXAS, BETO O’ROURKE,
AND JOHN DOES 1-25,

                      Defendants.


                       CERTIFICATE OF INTERESTED PERSONS

        COMES NOW Defendant, Beto for Texas and files this Certificate of Interested Persons.

The following persons, associations of persons, firms, partnerships, or corporations are financially

interested in the outcome of the above-referenced litigation:

        1.     Defendant, Beto for Texas;

        2.     Defendant’s counsel, Steckler Gresham Cochran PLLC and Copilevitz & Canter,

LLC;

        3.     Plaintiff, Sameer Syed; and

        4.     Plaintiffs’ counsel, Shawn Jaffer Law Firm PLLC.




CERTIFICATE OF INTERESTED PERSONS – Page 1
   Case 3:18-cv-02791-L Document 18 Filed 01/07/19              Page 2 of 2 PageID 144


Dated: January 7, 2019                     Respectfully submitted,


                                           STECKLER GRESHAM COCHRAN PLLC

                                           /s/ Dean Gresham
                                           R. Dean Gresham
                                           Texas Bar No. 24027215
                                           dean@stecklerlaw.com
                                           L. Kirstine Rogers
                                           Texas Bar No. 24033009
                                           krogers@stecklerlaw.com
                                           12720 Hillcrest Road, Suite 1045
                                           Dallas, TX 75230
                                           Telephone: 972-387-4040
                                           Facsimile: 972-387-4041

                                           William E. Raney
                                           (Pro hac vice to be submitted)
                                           Missouri Bar No. 46954
                                           braney@cckc-law.com
                                           Kellie Mitchell Bubeck
                                           (Pro hac vice to be submitted)
                                           Missouri Bar No. 65573
                                           kmitchell@cckc-law.com
                                           Copilevitz & Canter, LLC
                                           310 W. 20th Street, Suite 300
                                           Kansas City, MO 64108
                                           Phone: (816) 472-9000
                                           Fax: (816) 472-5000

                                           ATTORNEYS FOR DEFENDANT BETO FOR TEXAS

                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served on all counsel of record via the Court’s e-filing system on this 7th day of January,
2019.

                                           /s/ Dean Gresham
                                           DEAN GRESHAM




CERTIFICATE OF INTERESTED PERSONS – Page 2
